DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 12, 2021. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 23, 2019, June 12, 2020, and November 6, 2021 have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang, US 2013/0120302. 

Regarding Claim 1, Kang (Fig. 7) teaches a method for receiving a flexing gesture formed on or about a sensor panel of a handheld device comprising:
-determining two or more pressure inputs at the sensor panel (e.g., Two touch events as shown in Fig. 7a.  Pressure sensor 155 detects the pressure of these two touch events; par. 0033, 0063); 
determining a relative pressure between the two or more pressure inputs (e.g., Based on the pressure input, it is determined which side of the display unit is bent more with respect to a center axis.  The side with more pressure exerted has the greater relative pressure; par. 0064); 
determining that the relative pressure correlates to a user applying the flexing gesture to the handheld device (e.g., User applying a bend event to the display device; par. 0064);
associating the flexing gesture with a user interface (UI) element (e.g., Bend event associated with a touch screen, which is considered a “user interface (UI) element”; par. 0066), the UI element accepting an adjustment input based on the relative pressure between the two or more pressure inputs (e.g., Touch screen accepts bend event input by user based on pressure differential between two touch points); and
providing an input to the UI element based on the gesture and the relative pressure between the two or more pressure inputs (e.g., Based on the pressure inputs and the relative pressure difference between the left and right sides of the display device, display contents are displayed on the side that is bent more; par. 0064).

Regarding Claim 2, Kang (Fig. 7) teaches the method of claim 1 wherein the flexing gesture is selected from the group consisting of a concave bend, a convex bend, and twisting the handheld device (e.g., Bend event is considered a “twisting” of the display device; par. 0064).

Regarding Claim 4, Kang (Fig. 7) teaches the method of claim 1:
-wherein a first flexing gesture is associated with the UI element (e.g., If pressure reaches a first threshold, then a bookmarked page is shown; par. 0067.  This first threshold is considered a “first flexing gesture”) and a second flexing gesture is associated with the UI element (e.g., If pressure reaches a second threshold, then pages can be flipped; par 0068.  This second threshold is considered a “second flexing gesture”);
-further comprising providing a first input to the UI element based on the first gesture (e.g., Pressure signal associated with the first threshold) and providing a second (e.g., Second pressure signal associated with the second threshold);
-wherein the first flexing gesture is in the opposite direction of the second flexing gesture and the first input to the UI element is in the opposite direction of the second input to the UI element (e.g., Bend events may occur in different directions; par. 0032.  Thus, the gesture associated with displaying a bookmarked page may be a bend in one direction, while the gesture associated with flipping pages may be a bend in another direction.  For example, as shown in Figs. 3-4, a bend event maybe downward or upwards; par. 0044, 0049).

Regarding Claim 5, Kang (Fig, 7) teaches the method of claim 4 wherein the first and second inputs to the UI element are selected from the group consisting of changing the volume, zooming, switching applications, going to a home screen and back, applying custom presets and reverting, going back/forward, and changing brightness (e.g., The and second inputs stated in claim 4 are associated with custom presets of displaying a bookmarked page and flipping pages; par. 0067, 0068).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Rosenberg, US 2015/0091859.

Regarding Claim 6, Kang teaches the method of claim 1, but does not teach wherein the sensor panels comprises:
a plurality of physical VIA columns connected by interlinked impedance columns; 
a plurality of physical VIA rows connected by interlinked impedance rows; 
a plurality of column drive sources connected to the interlinked impedance columns and to the plurality of physical VIA columns through the interlinked impedance columns;
a plurality of row sense sinks connected to the interlinked impedance rows and to the plurality of physical VIA rows through the interlinked impedance rows; and
a processor configured to interpolate a location of the gesture in the physical VIA columns and physical VIA rows from an electrical signal from the plurality of column drive sources sensed at the plurality of row sense sinks.
(Fig. 3) teaches wherein each of the plurality of sensor panels comprise:
-a plurality of physical VIA columns (0312) connected by interlinked impedance columns (0329); 
-a plurality of physical VIA rows (0313) connected by interlinked impedance rows (0339); 
-a plurality of column drive sources (0321, 0323, 0325) connected to the interlinked impedance columns (0329) and to the plurality of physical VIA columns (0312) through the interlinked impedance columns;
-a plurality of row sense sinks (0331, 0333, 0335) connected to the interlinked impedance rows (0339) and to the plurality of physical VIA rows (0313) through the interlinked impedance rows; and
-a processor configured to interpolate a location of the gesture in the physical VIA columns and physical VIA rows from an electrical signal from the plurality of column drive sources sensed at the plurality of row sense sinks (e.g., In step 0208 of Fig. 2, interpolation is used to determine location; par. 0198). 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Kang with the above teachings of Rosenberg.  Rosenberg teaches that its touch sensing operation provides accuracy and reduces manufacturing costs (par. 0013). 

Regarding Claim 7, Kang in view of Rosenberg teaches the method of claim 6.
(e.g., Pressure detection; par. 0030).

The same rationale used to combine Kang with Rosenberg stated in claim 6 applies here and will not be repeated. 

Regarding Claim 8, Kang in view of Rosenberg teaches the method of claim 6.

Kang (Fig. 1) teaches further comprising providing adjustment information to a coupled device based on the gesture location and pressure response (e.g., Flat panel display device 100; par. 0025). 

Regarding Claim 9, Kang in view of Rosenberg teaches the method of claim 6.

The combined invention teaches further comprising determining a relative orientation of the two or more pressure inputs (e.g., Based on touch inputs on the left and right sides, processor recognizes the relative orientation of the touch inputs; Kang Fig. 7) from the electrical signal from the plurality of column drive sources sensed at the plurality of row sense sinks and a relative pressure applied at the two or more pressure inputs from the electrical signal from the plurality of column drive sources sensed at the plurality of row sense sinks (e.g., Using the column drive sources and row sense sinks of Rosenberg, the orientation and relative pressure of the touch inputs of Kang would be determined).

Regarding Claim 11, Kang in view of Rosenberg teaches the method of claim 6.  

The combined invention teaches further comprising determining a pressure pattern over time from the electrical signal from the plurality of column drive sources sensed at the plurality of row sense sinks (e.g., Using the column drive sources and row sense sinks of Rosenberg, the touchpoints on the left and right sides of Kang would be determined.  These touchpoints are considered a “pressure pattern”).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Rosenberg, as applied to claim 6 above, and in further view of Heesemans, US 2008/0204427.

Regarding Claim 10, Kang in view of Rosenberg teaches the method of claim 6, but does not teach further comprising determining a continuous pressure change at one of the two or more pressure inputs from the electrical signal from the plurality of column drive sources sensed at the plurality of row sense sinks and to cause the UI element to provide visual feedback based on the continuous pressure at the one or more points.

(e.g., Visual indicator provided depending on magnitude of pressure; par. 0007).   In the combined invention, the limitation “determining a continuous pressure change at one of the two or more pressure inputs from the electrical signal from the plurality of column drive sources sensed at the plurality of row sense sinks and to cause the UI element to provide visual feedback based on the continuous pressure at the one or more points” would thus be achieved.

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Kang in view of Rosenberg with the above teachings of Heesemans.  Heesemans suggests that a visual indicator is an easy and convenient way to notify a user when the pressure changes (par. 0007). 
.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bok, US 2020/0403041, in view of Park, US 2012/0056837.

Regarding Claim 19, Bok (Fig. 13) teaches a method for receiving a gesture formed on or about a plurality of sensor panels on a plurality of faces of a handheld device (e.g., Receiving a gesture on the display device with a front face and back face when the device is in a folded state; par. 0154).

Bok does not teach an adjustment gesture comprising: 
detecting two or more touches at a first time at the sensor panels; 

determining a relative pressure between the two or more touches; 
associating the gesture with a user interface (UI) element, the UI element accepting an adjustment input based on the relative pressure between the two or more touches; and providing an input to the UI element based on the gesture and relative pressure between the two or more touches.

However, Park teaches an adjustment gesture comprising: 
-detecting two or more touches (e.g., Detecting touches T1 and T2; par. 0034); 
-determining that the two or more touches at the first time are arranged in a pattern corresponding to a predetermined gesture (e.g., Placing two touches simultaneously spaced apart from each other is considered a “predetermined gesture”);
-determining a relative pressure between the two or more touches (e.g., Comparing pressure of touch T1 and touch T2; par. 0037); 
-associating the gesture with a user interface (UI) element, the UI element accepting an adjustment input based on the relative pressure between the two or more touches (e.g., Gesture for controlling a touch screen, which is considered a “user interface UI element.”  After comparing the relative pressure between T1 and T2, object on screen is moved closer to the touch point with greater pressure; par. 0037); and 
(e.g., Input to touch screen based on two touch points and a pressure difference between them).

In the combined invention, the two or more touches would be placed simultaneously on the front and back panel.  The claim limitation “detecting two or more touches at a first time at the sensor panels” would be achieved. 

Before the effective filing date of the invention, it would have been obvious to one with ordinary skill in the art to modify Bok with the above teachings of Park.  Park suggests that its gesture technique allows for greater user convenience for those who want to move objects on a display (par. 0037). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bok in view of Park, as applied to claim 19 above, and in further view of Rosenberg.

Regarding Claim 20, Bok in view of Park teaches the system of claim 19, but does not teach wherein each of the plurality of sensor panels comprise:
a plurality of physical VIA columns connected by interlinked impedance columns; 
a plurality of physical VIA rows connected by interlinked impedance rows; 
a plurality of column drive sources connected to the interlinked impedance columns and to the plurality of physical VIA columns through the interlinked impedance columns;

a processor configured to interpolate a location of the gesture in the physical VIA columns and physical VIA rows from an electrical signal from the plurality of column drive sources sensed at the plurality of row sense sinks. 

However, Rosenberg (Fig. 3) teaches wherein each of the plurality of sensor panels comprise:
-a plurality of physical VIA columns (0312) connected by interlinked impedance columns (0329); 
-a plurality of physical VIA rows (0313) connected by interlinked impedance rows (0339); 
-a plurality of column drive sources (0321, 0323, 0325) connected to the interlinked impedance columns (0329) and to the plurality of physical VIA columns (0312) through the interlinked impedance columns;
-a plurality of row sense sinks (0331, 0333, 0335) connected to the interlinked impedance rows (0339) and to the plurality of physical VIA rows (0313) through the interlinked impedance rows; and
-a processor configured to interpolate a location of the gesture in the physical VIA columns and physical VIA rows from an electrical signal from the plurality of column drive sources sensed at the plurality of row sense sinks (e.g., In step 0208 of Fig. 2, interpolation is used to determine location; par. 0198). 

(par. 0013). 

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding Claim 3, Kang teaches the method of claim 1.

However, neither Kang, nor the remaining prior art, either alone or in combination, teaches further comprising:
receiving the flexing gesture formed on or about a second sensor panel of the handheld
device;
determining two or more second pressure inputs at the second sensor panel; determining a second relative pressure between the two or more second pressure inputs; 
determining that the second relative pressure correlates to the user applying the flexing gesture to the handheld device;
wherein the UI element accepts the adjustment input based on the relative pressure between the two or more pressure inputs and the second relative pressure between the two or more second pressure inputs; and
providing an input to the UI element based on the gesture and the relative pressure between the two or more pressure inputs and the second relative pressure between the two or more second pressure inputs.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722.  The examiner can normally be reached on Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        February 26, 2021